Citation Nr: 0602840	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  05-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for bilateral pain and 
swelling of the legs, including as due to exposure to 
herbicides. 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by a Department of Veterans Affairs (VA) Regional 
Office (RO).




REMAND

The Board notes that the RO denied service connection for the 
disability at issue and advised the veteran that his service 
medical records showed he served in Vietnam, but did not show 
that he was treated for pain or swelling of his legs or any 
condition.  The RO reported that the current treatment 
records showed he had been treated for a number of conditions 
including cellulitis of his leg, but that these conditions 
were not presumptive conditions associated with Agent Orange.  
The veteran's representative pointed out that the service 
medical records do show that he was seen with left knee 
complaints in January 1967 and the record also shows he was 
hospitalized for two days for hydrarthrosis of the left knee 
in February 1967.  The representative asserts that the case 
requires additional development to determine whether his 
current leg conditions are related to his service event.  In 
accordance with the VA duty to assist the Board finds that a 
VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4), 
and that further assistance to the veteran is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

1.  The RO should contact the veteran and 
ask him to identify any additional 
medical records concerning treatment he 
has received for his complaints of 
bilateral leg pain and swelling since 
service.  

2.  After the above has been 
accomplished, the RO arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of his bilateral leg pain and swelling.  
Current medical reports described a 
number of disorders including cellulitis.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  If a disorder is 
found to be present, the appropriate 
diagnosis should be provided.  The 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not that the disorder(s) is(are) 
etiologically related to the veteran's 
period of service including his treatment 
for hydroarthrosis in February 1967.  The 
claims file must be made available and it 
should be noted that it was available for 
review.  The rationale for all opinions 
expressed must be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to all evidence added to the record, 
and afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

